Title: From Thomas Jefferson to Arthur S. Brockenbrough, 9 January 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.

University of VirginiaSome Professors of the University, and of important branches of science, being not yet arrived, altho’ they have been, for some time, hourly expected, the public are notified that as soon, as they arrive, an early day will be fixed on for opening the Institution, and notice thereof published with such details of information as may be  necessary to be known to parents and students previous to entrance into the schools.A. S. Brockenbrough Proctor.Th: J. to mr Brockenbrough.I inclose you papers recieved from mr Coffee. I think it advisable to insert the above advertisement into the Enquirer and Constitutional whig of Richmond and the principal paper of Fredericksbg by the first mail to both places. it will be still in time to prevent students from coming on the 1st of Feb. or before further notice. friendly salutations.Jan. 9. 25.